Citation Nr: 1048029	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-32 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
shoulder rotator cuff tendonitis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1994 to August 2004.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 rating 
decision of the Cheyenne, Wyoming Department of Veterans Affairs 
(VA) Regional Office (RO), that, in pertinent part, granted 
service connection for right shoulder rotator cuff tendonitis, 
rated 0 percent, effective August 31, 2004.  A September 2005 
rating decision (by the Denver RO) increased the rating for the 
right shoulder disability to 10 percent, effective August 31, 
2004.  In June 2008 and October 2009 the Board remanded this 
matter for further development.  Notably, from March 13, 2006 
until April 30, 2006, an October 2010 rating decision assigned a 
temporary total rating for convalescence following surgery for 
the Veteran's right shoulder.  Consequently, as the disability 
was assigned the maximum rating possible, the matter of the 
rating during that period of time is not before the Board.

In addition to the right shoulder increased rating claim, the 
Veteran's appeal originally included claims for increased ratings 
for right ankle impingement syndrome, rated 20 percent; left 
thumb ulnar collateral ligament strain, rated 0 percent; and left 
shoulder rotator cuff tendonitis, rated 0 percent (subsequently 
increased to 10 percent by the September 2005 rating decision).  
The June 2008 Board decision denied the left shoulder and right 
ankle increased rating claims and the October 2009 Board decision 
denied the left thumb increased rating claim.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if any action on his part is required.


REMAND

On April 2010 VA examination, it was noted that MRI (magnetic 
resonance imaging) was requested by ortho for April 15, 2010 to 
rule out sprain.  The diagnosis was right shoulder tendonitis and 
impingement status post distal clavicle resection rule out sprain 
vs tear - please review MRI on schedule this month.  The RO 
readjudicated the matter in October 2010, noting the April 2010 
VA examination findings.  The MRI report is not mentioned.  The 
most recent VA treatment records in his claims file are dated in 
March 2010.  Any more recent pertinent VA treatment records are 
deemed to be constructively of record, and must be secured.

Furthermore, as was noted in the Board's June 2008 and October 
2009 remands, the RO was to secure complete records of all 
identified treatment, including treatment from Cheyenne Surgery 
Center.  Although VA has received multiple copies of the February 
2006 initial consulation, related laboratory test results, and 
the March 2006 surgical report, no follow-up treatment reports 
have been obtained.  Notably, the February 2006 initial 
consulation report notes that the Veteran was to be seen "postop 
at two weeks for removal of sutures and/or staples and discussion 
of our findings and what we were able to do to fix them."  As 
this matter is being remanded anyway, the Veteran will have 
further opportunity to provide the necessary release for another 
attempt to obtain the complete records (including follow-up 
reports) related to the March 2006 right shoulder surgery.  

This appeal is from the initial rating assigned with the award of 
service connection.  Therefore, staged ratings are for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
all providers of treatment he has received 
for his right shoulder since August 2004 (his 
separation from service) and to provide any 
releases needed to secure records of private 
treatment.  The RO should secure for the 
record copies of complete clinical records 
(those not already associated with the claims 
file) of all treatment identified, to 
specifically include records of right 
shoulder postop treatment from Cheyenne 
Surgery Center.  Whether or not the Veteran 
responds, the RO should secure for the record 
copies of the April 2010 VA MRI report.  The 
RO should review additional records received, 
and arrange for any further development if 
needed.

2.  The RO should then readjudicate the 
matter of the rating for the Veteran's right 
shoulder disability.  If it remains denied, 
the RO should issue an appropriate SSOC, and 
afford the Veteran and his representative the 
opportunity to respond.  This matter should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

